DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

 Response to Amendment
Applicant’s response filed 20 January 2021 has been received and entered.  Claims 1-7 and 9-18 are currently pending.  Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 December 2019.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The analysis of the determination explained below is based on USPTO revised guidance in evaluating subject matter eligibility (2019 Revised Patent Subject Matter Eligibility Guidance) (effective January 7, 2019).
Claim 1 recites:
“A method for predicting the risk of a patient to suffer from acute kidney injury (AKI) during or after a surgical procedure, or to suffer from acute kidney injury (AKI) after administration of a contrast medium, comprising the steps of:
(a) combining a blood, serum or plasma sample obtained from a patient prior to a surgical procedure or prior to administration of a contrast medium with an antibody specific for IGFBP7 (Insulin-like Growth factor Binding Protein 7):

(c) comparing the determined amount of said biomarker to a reference, wherein said reference is an amount of IGFBP7 in a patient or group of patients known to have suffered from acute kidney injury after a surgical procedure or after administration of a contrast medium, or wherein said reference is an amount of IGFBP7 in a patient or group of patients known not to have suffered from acute kidney injury after a surgical procedure or after administration of a contrast medium; and
(d) predicting whether the patient is at risk of suffering from acute kidney injury during or after a surgical procedure or after administration of a contrast medium.”

Claim 3 recites:
“The method of claim 1, wherein the risk of a patient to suffer from acute kidney injury (AKI) during or after a surgical procedure is predicted…”

Claim 7 recites:
“The method of claim 1, wherein an amount of the biomarker IGFBP7 above the reference indicates that the patient is at risk of acute kidney injury during or after a surgical procedure or after administration of a contrast medium, or wherein an amount of the biomarker IGFBP7 below the reference indicates that the patient is not at risk of acute kidney injury during or after a surgical procedure or after administration of a contrast medium.”

Claim 9 recites:
“The method of claim 1, further comprising the determination of the amount of at least one additional biomarker …”

Claims 16-18 recite limitations on when the sampled has been obtained (from within one week to within 12 hours prior to a procedure.

(Step 1: Yes)
The claims recite predicting whether a patient is at risk of developing acute kidney injury (AKI) during or after a surgical procedure, or after administration of a contrast medium by comparing the determined amount of a biomarker to a reference, which describes a correlation or relationship between the presence or level of the biomarker and the risk of a patient developing AKI during or after a surgical procedure, or after administration of a contrast medium.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  Therefore, the claims recite the judicial exception of a law of nature/natural phenomenon.
The claims also recite mental steps.  Step (b) of claim 1 is “determining”, which can encompass reading the results of a blood test.  Step (c) of claim 1 is “comparing”, which again would encompass reading the results of a test and mentally comparing/analyzing the information provided.  Step (d) of claim 1 is “predicting”, which is a mental step of coming to a conclusion based on provided information.  These are mental steps and therefore, abstract ideas, which are judicial exceptions.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 4 recites “determining”.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how “determining” is accomplished.  The broadest reasonable 
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Therefore, the claims recite a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). (Step 2A, Prong One: Yes)
The next question is whether the claims as a whole integrate the recited judicial exception into a practical application of the exception.  “Integration into a practical (Step 2A, Prong Two: No)
	Claim 1 does recite combining a sample obtained from a patient with an antibody specific for IGFBP7 (step (a)).  While the claim does not expressly state that this step includes performing an assay to analyze a patient sample, this step appears to imply that such a procedure is to be performed.  However, measurement of biological proteins in blood, serum or plasma by means of an antibody which binds to the protein are well (Step 2B: No)
	Considered as a whole, the claims that recite a judicial exception are directed to the judicial exception itself, and do not integrate the recited judicial exception into a practical application of the exception, and the claims do not recite additional elements that amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Response to Arguments
	At pages 1-3 of the response, Applicant asserts that revised Step 2A excludes consideration of whether the additional elements represent well-understood, routine and/or conventional activity and that the Examiner states that the additional steps are “well-understood, routine and conventional”.  Applicant asserts that this is not the end of the Examiner analysis, as claims 1-12 recite the natural phenomena of IGFBP7 being present in a patient, the analysis proceeds under Prong 2 of Step 2A to determine if the claims actually are “directed to” the judicial exception.
	Applicant’s argument has been fully considered, but is not found persuasive.  Contrary to Applicant’s assertion, the analysis under Prong 2, Step 2A did NOT include a consideration of wither the additional elements represent well-understood, routine and/or conventional activity – this analysis was examined in Step 2B.  
	At page 3 of the response Applicant asserts that the claims include additional elements beyond the judicial exception of the presence of IGFBP7 in a patient referring to (1) claim 1 reciting combining a blood, serum or plasma sample obtained from a patient prior to a surgical procedures or prior to administration of a contrast medium with an antibody specific for IGFBP7, (2) determining the mount of the biomarker IGFBP7, (3) comparing the determined amount of the biomarker to a reference, (4) predicting whether the patient is at risk of AKI.  Applicant’s argument has been fully considered, but is not found persuasive.  With regard to (1), combining a sample with an antibody to detect the biomarker is well-understood, routine and conventional prior to Applicant’s invention and at the time of filing the application, therefore, this step does not 
	Applicant argues at pages 2-3 of the response that the Office has not found a single document which would disclose IGFBP7 measurements in blood, serum or plasma samples received prior to a surgical procedure or prior to administration of a contrast medium and that the “active steps of Applicant’s claimed methods are simply not well known and conventional in the art”.  Applicant’s arguments have been fully considered, but are not found persuasive.  Drawing blood from a patient before a surgical or medical procedure is routine and conventional in the art.  Assaying blood, serum or plasma for protein markers, including IGFBP7, is routine and conventional in the art.  The processes and steps which are recited in the claims are routine and conventional.  The association of IGFBP7 levels in blood/serum/plasma and risk of kidney injury is the natural phenomenon and the judicial exception.  The claims do not confine the application of the judicial exception to any specific medical or scientific technique because no additional elements are recited and therefore, the claim does not apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
	Applicant argues at pages 3-4 of the response that the claims are not directed to the judicial exception of “the presence of IGFPB7 in a patient” and asserts the claims “provide a new method of detecting IGFBP7 in a patient prior to surgical intervention or administration of a contrast medium”.  Applicant’s argument has been fully considered but is not found persuasive.  The presence of IGFBP7 in a patient is not the judicial exception.  IGFBP7 was known to be present in humans.  Furthermore, the instant application does not provide a new method of detecting IGFBP7 in a patient.  The methods of detecting IGFBP7 is neither new nor unconventional.  The method of detection in the claims are generically recited and were well-known, routine and conventional in the art before the effective filing date of the claimed invention as evidenced by the specification and prior art cited in previous Office actions.  The patient population to which the method applies is also not “unconventional” as IGFBP7 measurements have been performed in this patient population (see Meersch et al., cited previously).  Applicant has discovered that IGFBP7 levels in blood/plasma/serum in these patients correlates to AKI risk, which is the natural phenomenon and the judicial exception.   Applicant asserts that they have “transformed the process into an inventive application of the natural correlation of IGFBP7 in a subject”.  However, the act of “predicting” which is based on comparing levels of a biomarker to a reference value and making a determination of a patient’s risk of disease is a mental process and therefore, a judicial exception; not a practical application of the law of nature (the correlation of some level of IGFBP7 and degree of disease risk).  Therefore, Applicant has not 
Applicant argues at page 4 of the response that the “practical application” can be understood in the utility of the method in that the natural principle (levels of IGFBP7) as they exist in patients is practically applied in an improved method.  Applicant’s argument has been fully considered, but is not found persuasive as the claimed method is basically a statement of a judicial exception, which is the correlation of some level of IGFBP7 with a disease risk in a given patient population.
At the bottom of page 4, Applicant asserts that the “additional elements” recited in the claims amount to more than the judicial exception and provide an advancement in the technology by providing early prediction of AKI in patients that are undergoing surgery and/or are being administered contrast medium.  Applicant’s arguments have been fully considered, but are not found persuasive.
Regarding Step 2B, the question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  The claims do not require performing any specific, non-conventional transformative active process steps.
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it".  Essentially, appending conventional steps 
 Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 
 	Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Further, the steps of determining IGFBP7 levels (or additional biomarker) constitutes a data gathering step required to apply the law of nature / natural phenomenon.
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
Therefore, the claims remain rejected for the reasons of record.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647